Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 18, 2016

                                       No. 04-16-00194-CV

                                          Jose PEREZ Jr.,
                                             Appellant

                                                v.

                                         Salud CAZARES,
                                             Appellee

                     From the County Court at Law, Val Verde County, Texas
                                   Trial Court No. 3287CCL
                         Honorable Sergio J. Gonzalez, Judge Presiding


                                          ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice


                 The Appellant’s motion for the Clerk to Supplement the record is DENIED AS
MOOT.

           It is so ORDERED on August 18, 2016.

                                                                 PER CURIAM
ATTESTED TO: ___________________________________
           Keith E. Hottle
           Clerk of Court